NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDWIN ELENILSO MELENDEZ, AKA                    No.    16-70815
Edwin Melendez Fuentes,
                                                Agency No. A094-460-102
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 7, 2022**
                                Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and ROSENTHAL,***
District Judge.

      Edwin Melendez, a native and citizen of El Salvador, petitions for review of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
a decision of the Board of Immigration Appeals (BIA) dismissing his appeal of an

order by an Immigration Judge (IJ) denying his application for withholding of

removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      Substantial evidence supports the agency’s adverse credibility

determination. The agency provided specific and cogent reasons for finding

Melendez’s testimony lacked credibility. See Silva-Pereira v. Lynch, 827 F.3d

1176, 1185 (9th Cir. 2016); see also 8 U.S.C. § 1158(b)(1)(B)(iii). During

questioning about his criminal history, Melendez repeatedly downplayed and failed

to take responsibility for the crimes of which he had been accused or convicted,

demonstrating a lack of candor that the IJ was permitted to consider in reaching its

credibility determination. See Iman v. Barr, 972 F.3d 1058, 1064–65 (9th Cir.

2020). Melendez also failed to articulate from which, if any, groups or individuals

in El Salvador he feared persecution. Finally, Melendez’s omission of his uncle’s

murder from his asylum application and the early portion of his testimony also

supports the IJ’s adverse credibility determination. See Silva-Pereira, 827 F.3d at

1185 (“An adverse credibility determination may [also] be supported by omissions

that are not details, but new allegations that tell a much different—and more

compelling—story of persecution than the initial application.”).




                                         2
      The IJ properly concluded that the only corroborating evidence that

Melendez submitted, country conditions reports and articles on generalized gang

violence in El Salvador, was insufficient to support his claims given its lack of

connection to Melendez’s personal circumstances. Without more, “generalized

evidence of violence . . . is insufficient” to establish eligibility for CAT relief.

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

      PETITION DENIED.




                                            3